PER CURIAM:
We have for consideration, defendant’s separate motion to dismiss the consolidated appeals in the captioned cause from orders emanating from a modification of the child custody provisions in a decree of divorce. On the 9th day of February, 1978, the Circuit Court of Phelps County entered an order which provided that the custody of Jerry Randolph Raines be transferred temporarily to defendant Carroll F. Raines on June 15, 1978, and that defendant pay $100.00 per month as child support. Further, the court announced “Until the 21st day of August, 1978, this cause is taken under advisement.”
On the 10th day of February, 1978, the circuit court of said county recalled that portion of its order of February 9, 1978, insofar as it related to child support.
Plaintiff Donna L. Raines (Norbeck) has filed a notice of appeal from the February 9, 1978, order and a separate notice of appeal from the February 10, 1978, order. Upon this court’s own motion, the two cases were ordered consolidated for the purpose of determining the appealability of the two orders.
*460The essence of the two orders, when examined together, is to award temporary custody and to announce that the case was taken under advisement. The orders of the circuit court lack sufficient finality to support appellate review. Lipschitz v. Smith, 459 S.W.2d 17, 18[1] (Mo.App.1970).
The appeal must be, and hereby is, ordered dismissed.
All concur.